UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4558


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRY LEON BLANKENSHIP,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.  Thomas E. Johnston,
District Judge. (1:08-cr-00073-1)


Submitted:   March 29, 2010                 Decided:   April 15, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy N. Giatras, THE GIATRAS LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Karen B. Schommer, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry Leon Blankenship pled guilty pursuant to a plea

agreement to one count of possession of child pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B) & (b)(2) (2006).                        At the

conclusion      of     Blankenship’s      plea   hearing,     the    district    court

found that Blankenship was competent to plead guilty, that his

plea     was     freely     and     voluntarily       made,     that     Blankenship

understood       the    consequences      of   his   guilty    plea,    and   that   a

factual basis existed for Blankenship’s plea.                   See Fed. R. Crim.

P. 11.     Subsequently, the district court sentenced Blankenship

to   100   months’      imprisonment,      which     fell   within     Blankenship’s

advisory guidelines range.            Blankenship timely noted his appeal.

               On appeal, Blankenship contends that his guilty plea

was not supported by a factual basis and that the district court

erred in accepting his plea because he denied being guilty of

the offense.           Blankenship failed to challenge the validity of

his guilty plea in the district court.                  Accordingly, his claims

on appeal are reviewed for plain error.                 United States v. Vonn,

535 U.S. 55, 61-62 (2002); United States v. General, 278 F.3d

389, 394 (4th Cir. 2002).            To establish plain error, Blankenship

must demonstrate that:             (1) there was error; (2) the error was

“plain;”       and   (3)   the    error   affected    his     substantial     rights.

United States v. Olano, 507 U.S. 725, 732 (1993).                      If the three

elements of this standard are met, this court may exercise its

                                           2
discretion    to    notice    the     error      only    if    “the    error     seriously

affect[s]     the    fairness,      integrity,          or    public       reputation    of

judicial     proceedings.”            Id.     (internal        quotations        omitted).

Blankenship fails to demonstrate any error by the district court

in accepting his guilty plea.

            First,      Blankenship’s            plea        was     supported      by    a

stipulated      factual       basis         signed       by        Blankenship,        which

established     the        elements     of       the    offense        of     conviction.

Blankenship’s       stipulation        was       sufficient,          in     itself,      to

establish a factual basis for his plea.                        See United States v.

DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).                           Moreover, during

Blankenship’s       Rule    11   hearing,        the     Government         restated     the

stipulation, and in response to the district court’s questions,

Blankenship admitted that he had read the stipulation, that he

had signed the stipulation, and that he agreed with the facts in

the stipulation.        Accordingly, Blankenship’s plea was supported

by a sufficient basis in fact.

            Also,     the    district       court      did    not    err    in   accepting

Blankenship’s       plea     because,        despite         Blankenship’s       isolated

denial at the conclusion of his Rule 11 hearing, Blankenship

knowingly and voluntarily pled guilty to Count Three.                              At the

conclusion of his Rule 11 hearing, Blankenship did state, “[n]o,

I didn’t actually do the crimes.”                       However, after consulting

with counsel, Blankenship reversed himself stating, “I take that

                                             3
back, Your Honor.            Yes, I did.” When the district court asked

him why he initially denied responsibility, Blankenship stated,

“I’m not really sure, Your Honor, but I did put the images on

the computer, yes.”

              The    remainder       of    the     Rule    11    transcript        supports

Blankenship’s        knowing       and    voluntary       admission.         Blankenship

testified during his Rule 11 hearing that he had reviewed his

plea agreement with his attorney, that he had sufficient time to

discuss his case with his attorney, and that his attorney had

answered all of his questions.                    The district court explained to

Blankenship the elements of the offense to which he was pleading

guilty, and the maximum penalties he faced by pleading guilty.

The district court then reviewed with Blankenship his various

trial    rights      that    he     was    waiving        by    pleading    guilty,      and

Blankenship acknowledged that he understood his rights.                                  The

district court then asked Blankenship, “[a]s to Count Three,

sir,    how   do    you     plead:       guilty    or   not     guilty?”      To     which,

Blankenship         responded       “guilty.”             Blankenship’s       plea       was,

admittedly, voluntary and not the result of threats, coercion or

promises not contained in his plea agreement.                              Blankenship’s

isolated      denial      simply     fails    to    establish      any     error    by   the

district court in accepting his guilty plea.




                                             4
          Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument as the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                5